Citation Nr: 1512662	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable initial rating for hallux valgus of the left foot.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to September 1978, and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

During the pendency of the appeal, in a January 2013 rating decision, the Veteran was granted service connection for left foot plantar fasciitis at 10 percent disabling effective February 17, 2010.  The rating decision specifically discussed the Veteran's complaints of left foot pain, diagnosis of left heel plantar fasciitis, and history of bone spurs.  The rating decision specified that the grant of plantar fasciitis is a separate evaluation from the Veteran's service-connected hallux valgus.  The Veteran did not appeal the determination.  

There was additional evidence (VA treatment records) added to the record after the issuance of the January 2013 statement of the case prior to certification of the issue to the Board.  The evidence showed no new findings.  Thus, the Board finds that this additional evidence was not relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran's left hallux valgus has not required surgical operation with resection of the metatarsal head and has not been shown to be of such severity as to equate to amputation of the great toe.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial rating for left foot hallux valgus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in November 2011, which granted service-connection for hallux valgus at a noncompensable rating. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A VCAA letter was sent to the Veteran in March 2010. 

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from private medical facilities have also been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA feet examinations were conducted in June 2010, and October 2011.  38 C.F.R. § 3.159I(4).  At the feet examinations the examiners reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's left foot symptoms, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Legal Criteria 

The Veteran has been assigned a noncompensable rating for hallux valgus under Diagnostic Code 5280, effective February 17, 2010.  The Veteran seeks an increased initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe, or the equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5284 for other disabilities of the foot, a 10 percent rating is warranted for a moderate disability of the foot, a 20 percent rating is warranted for a moderately severe disability of the foot, and a 30 percent rating is warranted for a severe disability of the foot.  38 C.F.R. § 4.71a , Diagnostic Code 5284.  Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, and are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Hallux Valgus

The Veteran's hallux valgus has been assigned a noncompensable rating for his left foot under Diagnostic Code 5280, effective February 17, 2010.  For the period prior to the grant of service connection the medical record shows consistent complaints of left heel, and left foot pain.

Medical records from the Mississippi Military Department from March 2010 show that the Veteran was unable to perform a timed two mile run for his physical fitness training, though he could participate in a timed two and half mile walk. 

In June 2010 the Veteran underwent a VA examination for his feet.  In review of the Veteran's medical history, the Veteran stated that he had a sudden onset of foot pain while in Iraq in 2003.  The Veteran was told he had a heel spur, then later diagnosed with plantar fasciitis.  The Veteran complained of pain to his feet in proportion to the amount he walks, with pain present nearly every day.  The Veteran stated that he had flare-ups from prolonged walking.  The Veteran stated that his symptoms may last anywhere from seven to thirty days, with flare-ups about once a month.  The examiner stated that the Veteran did all activities of daily living unassisted.  The examiner stated that the Veteran's only assistive device were shoe inserts.  The Veteran stated that he could walk about a mile, and stand for ten to fifteen minutes, after which the Veteran must sit due to the pain.  The Veteran had a limping gait.  The examiner observed hallux valgus of 14 degrees.  The Veteran had negative manipulation of distal forefoot, with nontender arches.  The examiner found that the Veteran had normal sensory.  An inspection of the Veteran's shoes revealed normal weightbearing.  The examiner reviewed X-rays taken from June 2010 which revealed hallux valgus with degenerative changes, calcaneal spurs, and pes planus.  The Veteran was diagnosed with pes planus, and fallen arches when standing.  The examiner opined that the Veteran's pes planus appeared to be acquired.  The examiner was unable to estimate the Veteran's functional loss during a flare-up without speculation.  

VAMC records from June 2010 show that the Veteran had a diagnosis of left heel spur that was not problematic.  The Veteran used insoles for his shoes, and the Veteran stated that his symptoms were getting better.

In October 2011 the Veteran underwent a VA examination for his left foot.  The examiner reviewed the Veteran's medical history with specific reference to his in-service injury.  The examiner stated that the Veteran has had heel pain since 2003, mostly in the morning and when his foot is in certain positions.  The Veteran stated that walking on concrete and asphalt makes his feet hurt more, and cushioning in his shoes helps.  The Veteran stated that for the most part his foot pain is not interfering with his work, though at times it does interfere.  The Veteran stated that his pain is at worse a ten out of ten, which occurs on average once a month.  The examiner stated that ice, stretching, rest, and over the counter medications help.  The examiner did not find that the Veteran suffers from Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, weak foot, or claw foot.  The examiner also reviewed the June 2010 X-rays.  

The Veteran was diagnosed with hallux valgus, without symptomatology.  The Veteran did not have surgery for his hallux valgus.  The Veteran was also diagnosed with moderate plantar fasciitis.  In remarks, the examiner stated that the Veteran "has hallux valgus but has no complaints of pain or other problems.  It is a mild valgus angulation.  The sole problem with the [Veteran's foot] is the left plantar fasciitis." The examiner was unable to determine the functional loss of the Veteran's left foot during flare-ups without speculation.  The examiner also stated that the Veteran's heel spurs were not the cause of his pain, and that the Veteran's plantar fasciitis was the same which was shown in service.         

The Veteran submitted statements in his Notice of Disagreement received in December 2011.  The Veteran stated that since his in-service injury he is unable to stand or walk for long periods of time.  The Veteran stated that he has tried many pairs of shoes, but nothing solves his problem.  The Veteran also stated that he could not work many jobs because of his inability to walk or stand.  

The Veteran underwent a spine disability benefits questionnaire (DBQ) in December 2012.  The examiner found that the Veteran exhibited normal sensation to his left lower leg, ankle, foot, and toes.  The examiner also determined that the Veteran's functioning of his lower extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran reported that he has been a retired mechanic since September 2010. 

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable disability rating for the Veteran's hallux valgus of the left foot is not warranted for any period on appeal.  

In so finding, the Board notes that a compensable 10 percent rating under DC 5280 is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe, or for post-operative residuals of a hallux valgus where there is a resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  As the Veteran has not undergone surgical resection of the metatarsal head of his left foot, a 10 percent rating is not warranted on that basis.  In addition, the medical evidence of record, discussed above, does not suggest that the Veteran suffered from severe left foot hallux valgus equivalent to amputation of the great toe.  Upon VA examination in June 2010, and October 2011, the Veteran only required insoles as a corrective device to ambulate.  The Veteran has shown the ability to walk, stand, and other then that did not have limitations to his daily living, throughout the appeal period.  Crucially, the October 2011 VA examiner specifically determined that the Veteran's hallux valgus was without symptomology.  The examiner at the Veteran's December 2012 spine DBQ, determined that the Veteran's lower extremity functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Thus, the Veteran's hallux valgus is not equivalent to amputation of the left great toe for any period on appeal. 

The Board has also considered other potentially applicable diagnostic codes.  Regarding Diagnostic Code 5284 (foot injuries, other), the Board has considered the Veteran's reports of left heel pain.  DeLuca.  The Board notes however, that the Veteran is currently assigned a separate 10 percent rating for plantar fasciitis under Diagnostic Code 5284, primarily due to his left heel pain.  Therefore, the assignment of a compensable evaluation based on symptoms of pain, is prohibited, as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board finds that the Veteran is not entitled to a higher rating for his hallux valgus due to the fact that the Veteran is already compensated for his left heel pain.  The Veteran is service connected for plantar fasciitis under Diagnostic Code 5284 (foot injuries, other), which is not on appeal.  The criteria for entitlement to an initial compensable rating for service-connected left foot hallux valgus have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5280, 5284.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the foot  impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's hallux valgus is not inadequate.  The Veteran primarily complains of pain, and trouble walking, and standing; however, his symptoms have been clinically attributed to his service connected plantar fasciitis.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected hallux valgus; thus, the schedular evaluations are adequate to rate the Veteran's disorder.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not claimed that he is unemployable due to his hallux valgus, and the evidence of record does not otherwise suggest that this is the case.  Therefore, consideration of a TDIU is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for hallux valgus is denied.



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


